Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed March 14, 2022 have been fully considered 
and are respectfully found persuasive in part and unpersuasive in part. 
The applicant argues the following:
[1] 112 rejection addressed.

[2] Suenaga fails to disclose that “…the apex parts is dispersed along the principal faces without concentrating on the ridge parts, and thus, generation of cracks originating from the ridge parts of the ceramic body can be reduced, thereby achieving high reliability…”

[3] Suenaga fails to disclose new claim 11.

Regarding [1], the examiner respectfully agrees and has withdrawn the previously presented 112b rejection. However, the amendments have introduced new ambiguities and these are noted below in a newly presented 112b rejection.
Regarding [2], the examiner respectfully disagrees because this language is not claimed.
Regarding [3], the examiner respectfully disagrees because the highest portions or peak points of the 14a/b corners read on the new claim language. In addition, the language of “higher than any other part” is broad language.
Therefore, since Suenaga is considered is considered to read on the claims.

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112, second paragraph, as being 
indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  
In claims 1 and 3, it is unclear whether “each external electrode” refers to each one of the pair of external electrodes or to some other external electrode apart from the claimed pair of external electrodes. Clarifying language includes: “each one of the pair of external electrodes.” Only one pair of external electrodes is introduced, therefore, it would be clear that “each one of the pair of external electrodes” refers to each electrode comprising the pair of external electrodes.
In claims 1 and 3, it is unclear whether “one of the pair of ridge parts” refers to one of the ridge parts in either the first or second pair of ridge parts, or the first pair of ridge parts, or the second pair of ridge parts. In addition, “the pair of ridge parts” introduces an antecedent basis issue as noted below. 
In claims 1 and 3, it is unclear whether “different from one” refers any of the elements introduced in the claim or to a new element. Clarifying language includes: “different from another of the pair of external electrodes.”
Dependent claims 3-11 inherit the deficiencies of independent claim 1, and is 
therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Claims 1 and 3 recite the limitation “the projection portion.”  There is insufficient 
antecedent basis for this limitation in the claims.
Claims 1 and 3 recite the limitation “the pair of ridge parts.”  There is insufficient 
antecedent basis for this limitation in the claims.
Claim 4 recites the limitation “the first and second ridge parts.”  There is 
insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the first ridge parts.”  There is insufficient 
antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-11 are rejected under AIA  35 U.S.C. 102(a)(1) as being 
anticipated by Suenaga (U.S. Publication No. 20170133578; hereinafter “Suenaga”).
Regarding claim 1, Suenaga discloses a multilayer piezoelectric element, comprising: 
a ceramic body (Figs. 1b/3/8b/9, 13) formed by a piezoelectric ceramic (Figs. 1b/3/8b/9, 12; [0025]) and having first and second end faces (Figs. 1b/3/8b/9, end faces of 14a/b) facing (Figs. 1b/3/8b/9) a longitudinal direction (Figs. 1b/3/8b/9, lengthwise direction), first and second principal faces (Figs. 1b/3/8b/9, principal faces in contact with 15a) facing (Figs. 1b/3/8b/9) a thickness direction (Figs. 1b/3/8b/9, thickness direction of stacked layers) perpendicular (Figs. 1b/3/8b/9) to the longitudinal direction (Figs. 1b/3/8b/9, lengthwise direction), and a pair of first ridge parts (Figs. 1b/3/8b/9, corners of 12 on bottom portion) connecting (Figs. 1b/3/8b/9) the first and second end faces (Figs. 1b/3/8b/9, end faces of 14a/b), respectively, with the first principal face (Figs. 1b/3/8b/9, principal faces in contact with 15a), and a pair of second ridge parts (Figs. 1b/3/8b/9, corners of 12 on top portion) connecting the first and second end faces (Figs. 1b/3/8b/9, end faces of 14a/b), respectively, with the second principal face (Figs. 1b/3/8b/9, principal faces in contact with 15a top); 
a pair of external electrodes (Figs. 1b/3/8b/9, 14a/b) covering (Figs. 1b/3/8b/9) the first and second end faces (Figs. 1b/3/8b/9, end faces of 14a/b), extending (Figs. 1b/3/8b/9) from the first and second end faces (Figs. 1b/3/8b/9, end faces of 14a/b), respectively, onto (Figs. 1b/3/8b/9) the first principal face (Figs. 1b/3/8b/9, principal face in contact with 15a bottom) via the pair of first ridge parts (Figs. 1b/3/8b/9, corners of 12 on bottom portion), respectively, and projecting (Figs. 1b/3/8b/9) in the thickness direction (Figs. 1b/3/8b/9, thickness direction of stacked layers) on the first principal face (Figs. 1b/3/8b/9, principal face in contact with 15a bottom), respectively, 
where an apex part (Figs. 1b/3/8b/9, corners of 14a/b) which is a highest part of a projecting portion (Figs. 1b/3/8b/9, projecting portion high point at corners of 14a/b), and higher (Fig. 3, peak point of corner of 14a/b) than other parts (Fig. 3, other parts of corner of 14a/b other than peak point) of the projection portion (Figs. 1b/3/8b/9, projecting portion high point at corners of 14a/b), of each external electrode (Figs. 1b/3/8b/9, 14a/b) in the thickness direction (Figs. 1b/3/8b/9, thickness direction of stacked layers) with respect to the first principal face (Figs. 1b/3/8b/9, principal face in contact with 15a bottom) is present (Figs. 1b/3/8b/9) on the first principal face (Figs. 1b/3/8b/9, principal face in contact with 15a bottom) at a location (Figs. 1b/3/8b/9, peak point of corners of 14a/b) is away (Fig. 3) from one of the pair of ridge parts (Figs. 1b/3/8b/9, corners of 12 on bottom portion) adjacent (Fig. 3) to the apex part (Figs. 1b/3/8b/9, corners of 14a/b) in the longitudinal direction (Figs. 1b/3/8b/9, lengthwise direction) and is provided directly above (Figs. 1b/3/8b/9) the first principal face (Figs. 1b/3/8b/9, principal face in contact with 15a bottom) in the thickness direction (Figs. 1b/3/8b/9, thickness direction of stacked layers); 
multiple internal electrodes (Figs. 1b/3/8b/9, 11a/b) stacked (Figs. 1b/3/8b/9) inside (Figs. 1b/3/8b/9) the ceramic body (Fig. 3B, 13; [0079]; [0134]) along (Figs. 1b/3/8b/9) the thickness direction (Figs. 1b/3/8b/9, thickness direction of stacked layers) and connected alternately (Figs. 1b/3/8b/9) to the pair of external electrodes (Figs. 1b/3/8b/9, 14a/b) along (Figs. 1b/3/8b/9) the thickness direction (Figs. 1b/3/8b/9, thickness direction of stacked layers); and 
a first surface electrode (Figs. 1b/3/8b/9, 15a) provided on (Figs. 1b/3/8b/9) the first principal face (Figs. 1b/3/8b/9, principal faces in contact with 15a), said first surface electrode (Figs. 1b/3/8b/9, 15a) connected (Figs. 1b/3/8b/9) to one (Figs. 1b/3/8b/9, 14a) of the pair of external electrodes (Figs. 1b/3/8b/9, 14a/b) different (Figs. 1b/3/8b/9) from one (Figs. 1b/3/8b/9, 14b) to which one (Figs. 1b/3/8b/9, 11b) of the multiple internal electrodes (Figs. 1b/3/8b/9, 11a/b) immediately adjacent (Figs. 1b/3/8b/9) in the thickness direction (Figs. 1b/3/8b/9, thickness direction of stacked layers) is connected (Figs. 1b/3/8b/9).  
Regarding claim 3, Suenaga discloses the multilayer piezoelectric element according to claim 1, 
wherein the pair of external electrodes (Figs. 1b/3/8b/9, 14a/b) extend (Figs. 1b/3/8b/9) from the first and second end faces (Figs. 1b/3/8b/9, end faces of 14a/b) onto (Figs. 1b/3/8b/9) the second principal face (Figs. 1b/3/8b/9, principal face in contact with 15a top) via the pair of second ridge parts (Figs. 1b/3/8b/9, corners of 12 on top portion), respectively, and project (Figs. 1b/3/8b/9) in the thickness direction (Figs. 1b/3/8b/9, thickness direction of stacked layers) on the second principal face (Figs. 1b/3/8b/9, principal face in contact with 15a top), respectively, 
where an apex part (Figs. 1b/3/8b/9, corners of 14a/b) which is a highest part (Fig. 3, peak point of corner of 14a/b) of a projecting portion (Figs. 1b/3/8b/9, projecting portion high point at corners of 14a/b), and higher (Fig. 3, peak point of corner of 14a/b) than other parts (Fig. 3, other parts of corner of 14a/b other than peak point) of the projection portion (Figs. 1b/3/8b/9, projecting portion high point at corners of 14a/b), of each external electrode (Figs. 1b/3/8b/9, 14a/b) in the thickness direction (Figs. 1b/3/8b/9, thickness direction of stacked layers) on the second principal face (Figs. 1b/3/8b/9, principal face in contact with 15a top) is present (Figs. 1b/3/8b/9) at a location (Figs. 1b/3/8b/9, peak point of corners of 14a/b) is away (Fig. 3) from one of the pair of ridge parts (Figs. 1b/3/8b/9, corners of 12 on bottom portion) adjacent (Fig. 3) to the apex part (Figs. 1b/3/8b/9, corners of 14a/b) in the longitudinal direction (Figs. 1b/3/8b/9, lengthwise direction) and is provided directly above (Figs. 1b/3/8b/9) the second principal face (Figs. 1b/3/8b/9, principal face in contact with 15a top) in the thickness direction (Figs. 1b/3/8b/9, thickness direction of stacked layers); and
wherein a second surface electrode (Figs. 1b/3/8b/9, 15b) is provided on (Figs. 1b/3/8b/9) the second principal face (Figs. 1b/3/8b/9, principal faces in contact with 15a top), said second surface electrode (Figs. 1b/3/8b/9, 15b) connected (Figs. 1b/3/8b/9) to one (Figs. 1b/3/8b/9, 14b) of the pair of external electrodes (Figs. 1b/3/8b/9, 14a/b) different (Figs. 1b/3/8b/9) from one (Figs. 1b/3/8b/9, 14a) to which one (Figs. 1b/3/8b/9, 11a) of the multiple internal electrodes (Figs. 1b/3/8b/9, 11a/b) immediately adjacent (Figs. 1b/3/8b/9) in the thickness direction (Figs. 1b/3/8b/9, thickness direction of stacked layers) is connected (Figs. 1b/3/8b/9).
Regarding claim 4, Suenaga discloses the multilayer piezoelectric element according to claim 1, wherein the first and second ridge parts (Figs. 1b/3/8b/9, corners of 12) are constituted by curved faces (Fig. 3, 130).  
Regarding claim 5, Suenaga discloses the multilayer piezoelectric element according to claim 4, wherein corners (Figs. 1b/3/8b/9, corners of 15a) of the pair of external electrodes (Figs. 1b/3/8b/9, 14a/b) between the first principal face (Figs. 1b/3/8b/9, principal face in contact with 15a bottom) and the first and second end faces (Figs. 1b/3/8b/9, end faces of 14a/b), respectively, are chamfered along (Figs. 1b/3/8b/9; Fig. 3, 130) the curved faces (Fig. 3, 130) of the first ridge parts (Figs. 1b/3/8b/9, corners of 12 on bottom portion).  
Regarding claim 6, Suenaga discloses a piezoelectric vibration apparatus, comprising:  the multilayer piezoelectric element (Figs. 1b/3/8b/9) according to claim 1; a vibration plate (Figs. 1b/3/8b/9, 20) facing the multilayer piezoelectric element (Figs. 1b/3/8b/9) in the thickness direction (Figs. 1b/3/8b/9, thickness direction of stacked layers); and an adhesive layer ([0067]) placed between ([0067]) the multilayer piezoelectric element (Figs. 1b/3/8b/9) and the vibration plate (Figs. 1b/3/8b/9, 20).  
Regarding claim 7, Suenaga discloses the piezoelectric vibration apparatus according to claim 6, wherein the vibration plate (Figs. 1b/3/8b/9, 20) is placed on the first principal face side (Figs. 1b/3/8b/9, principal face side in contact with 15a bottom) of the multilayer piezoelectric element (Figs. 1b/3/8b/9) facing the first principal face (Figs. 1b/3/8b/9, principal face in contact with 15a bottom).  
Regarding claim 8, Suenaga discloses the piezoelectric vibration apparatus according to claim 7, wherein the pair of external electrodes (Figs. 1b/3/8b/9, 14a/b) of the multilayer piezoelectric element (Figs. 1b/3/8b/9) are placed partially inside ([0067]) the adhesive layer ([0067]).  
Regarding claim 9, Suenaga discloses the piezoelectric vibration apparatus according to claim 7, wherein the adhesive layer ([0067]) is filled ([0067]) between ([0067]) the first principal face (Figs. 1b/3/8b/9, principal face in contact with 15a bottom) and the vibration plate (Figs. 1b/3/8b/9, 20).  
Regarding claim 10, Suenaga discloses an electronic device, comprising: the multilayer piezoelectric element (Figs. 1b/3/8b/9; [0076]) according to claim 1 (Figs. 1b/3/8b/9); a panel ([0078]) having the multilayer piezoelectric element (Figs. 1b/3/8b/9) adhered to it ([0078]) in a manner facing ([0078]) the panel ([0078]) in the thickness direction (Figs. 1b/3/8b/9, thickness direction of stacked layers); and a housing (Figs. 1b/3/8b/9; Fig. 9, HOUSING) retaining (Figs. 1b/3/8b/9; [0078]) the panel ([0078]). 
Regarding claim 11, Suenaga discloses multilayer piezoelectric element according to claim 1, wherein the apex part (Figs. 1b/3/8b/9, corners of 14a/b) of the projecting part (Figs. 1b/3/8b/9, projecting portion high point at corners of 14a/b),of the each external electrode (Figs. 1b/3/8b/9, 14a/b) on the first principal face (Figs. 1b/3/8b/9, principal face in contact with 15a bottom) is higher (Fig. 3, peak point of corner of 14a/b) than any part (Fig. 3, other parts of corner of 14a/b other than peak point) of the first surface electrode (Figs. 1b/3/8b/9, 15a) in the thickness direction (Figs. 1b/3/8b/9, thickness direction of stacked layers) with respect to the first principal face (Figs. 1b/3/8b/9, principal faces in contact with 15a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837